Citation Nr: 0730939	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  03-29 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant is the widow of a veteran whose active military 
service extended from November 1940 to December 1945 and from 
May 1950 to June 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.   

In August 2004, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

A motion to advance this case on the Board's docket, was 
granted by the Board for good cause in February 2007.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The issue on appeal involves entitlement to service 
connection for the cause of the veteran's death.  During the 
pendency of this appeal, the Court issued a decision in the 
appeal of Hupp v. Nicholson, which held that, in the context 
of a claim for Dependency and Indemnity Compensation (DIC) 
benefits, the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) must include:  (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Accordingly, remand is required so that the appellant can be 
provided the requisite notice. 

Review of the record reveals that the veteran separated from 
service in 1962, retiring after 20 years of service.  He died 
in November 2001, at the age of 79, as a result of pneumonia, 
heart disease and a possible cerebrovascular accident 
(stroke).  The RO adjudicated the aspect of the claim as to 
whether the disability that caused the veteran's death, his 
long history of heart disease post-service, warranted service 
connection and thus service connection for the cause of the 
veteran's death.  However, the RO did not specifically 
address whether the veteran's single service-connected 
disability, the residuals of malaria at a noncompensable 
disability rating, caused or contributed to the veteran's 
death or the fatal heart disease.  This question should also 
be adjudicated on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  The notice 
must include:

*	a statement of the conditions for 
which the veteran was service 
connected at the time of his 
death, which was only malaria. 

*	an explanation of the evidence and 
information required to 
substantiate a DIC claim based on 
a previously service-connected 
condition, malaria.  

*	an explanation of the evidence and 
information required to 
substantiate a DIC claim based on 
a condition, pneumonia, stroke, 
and arteriosclerotic heart disease 
which are not yet service 
connected.  

2.  Following the above, readjudicate the 
appellant's claim, to include 
consideration of whether the service-
connected malaria caused or contributed to 
the veteran's death, or cause or 
contributed to the fatal heart disease.  
If any benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued and the appellant and her 
attorney should be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

